United States Court of Appeals
                                                                                          Fifth Circuit
                                                                                        F I L E D
                        In The United States Court Of Appeals                            March 13, 2007
                                For The Fifth Circuit
                                                                                    Charles R. Fulbruge III
                                                                                            Clerk
                                           No. 05-20663


ROBY M. WILSON,

               Plaintiff - Appellant,

               v.

KRBE RADIO INC.; KRBE FM RADIO LIMITED PARTNERSHIP, doing business as
Radio Station KRBE; SUSQUEHANNA RADIO CORPORATION,

               Defendants - Appellees.



                         Appeal from the United States District Court
                             For the Southern District of Texas
                                     No. 4:04-CV-2641


Before KING, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

       After studying the briefs, reviewing the record, and hearing oral argument, we are

satisfied that the district court’s judgment should be affirmed. We conclude that the district

court committed no error in granting summary judgment for the defendants on all of Roby

Wilson’s claims. We therefore AFFIRM the district court’s judgment.




       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.